 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB FISHER,                                     No. 2:18-cv-2725-WBS-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    STUART SHERMAN, Warden of the
      California Substance Abuse Treatment
15    Facility,
16                       Respondent.
17

18           Petitioner, a state prisoner, proceeds without counsel seeking a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254.

20           On September 23, 2019, the court granted petitioner’s motion to stay pursuant to the

21   procedure outlined in Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) and ordered petitioner to file

22   an amended petitioner deleting his unexhausted ineffective assistance of counsel claims within

23   fourteen days. ECF No. 21. The fourteen-day period has expired and petitioner has not filed an

24   amended petition or otherwise responded to the court’s order. In an abundance of caution, the

25   could will grant petitioner a fourteen-day extension of time to comply with the court’s order.

26   Failure to do so may result in this action being dismissed.

27   /////

28   /////
                                                       1
 1          Accordingly, it is hereby ORDERED that within fourteen days from the date of service of
 2   this order, petitioner shall file an amended petition that deletes his unexhausted ineffective
 3   assistance of counsel claims.
 4   DATED: October 29, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
